DETAILED ACTION
The Amendment filed November 29th, 2021 has been entered and fully considered. Claims 1-14, 16-21 remain pending in this application. Claim 1 has been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16th, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (hereinafter ‘Panescu’, U.S. Pat. 10,166,062) in view of Ameri (hereinafter ‘Ameri’, U.S. PGPub. No. 2009/0204171).
Regarding claim 1, Panescu discloses a system (Fig. 1; also see Figs. 2, 6-7 and 9) comprising: 
	an electrosurgical instrument (medical instrument 20) including: 
an elongated shaft having a distal section and a proximal section (col. 10, ll. 13-14, “the medical instrument 20 comprises a catheter, a shaft, a wire, and/or other elongate instrument”); 
a handle positioned at the proximal section (see col. 10, ll. 14-18 for handle); and 
an electrically conductive tip at the distal section (energy deliver members 30; col. 10, ll. 2-3, “or more energy delivery members 30 (e.g., radiofrequency electrodes) along a distal end of the medical instrument 20”); 
a connector coupled to the electrosurgical instrument (col. 19, ll. 50-59), the connector configured for connecting the electrosurgical instrument to one or more devices selected from the group consisting of a radio frequency generator (col. 10, ll. 23-43; col. 19, ll. 50-59), a programmer/analyzer (see col. 10, ll. 56-67 for processor 46), and a pacer (see col. 5, ll. 5-30; col. 19, ll. 11-23, pacemaker device); 
a radio frequency circuit coupled to the connector and the electrically conductive tip (col. 10, ll. 28-34, “the energy delivery module 40 includes an energy generation device 42 that is configured to selectively energize and/or otherwise activate the energy delivery member(s) 30 (for example, radiofrequency electrodes) located along the medical instrument 20…the energy generation device 42 comprises a radiofrequency generator”; col. 19, ll. 50-59, the connector 2250 can be physically incorporated in the design of the catheter, Fig. 9); 
a radio frequency generator to provide radio frequency signals at a specific frequency for supplying ablative radio frequency energy to the electrically conductive tip (Fig. 1; see col. 9, ll. 60-67 for 
an electrogram filtering circuit coupled to the connector and the electrically conductive tip (col. 20, ll. 33-48, “EGM filter”, also see col. 17, ll. 51-55, for separate electrodes or electrode portions 30A and 30B which can be used to generate an electrogram), the electrogram filtering circuit including: 
a first active line (col. 16, ll. 33-35, “the first or distal electrode or electrode portion 30A”) including a first tuned resonant filter (col. 17, ll. 12-14, “the filtering element is located on or within a catheter (e.g., …adjacent the electrode, etc.)”; col. 17, ll. 43-47, “the filtering element comprises a LC circuit (e.g., a resonant circuit…)”); and 
a second return line (col. 16, ll. 33-37, “second or proximal electrode or electrode portion 30B”) including a second tuned resonant filter (col. 17, ll. 12-14, “the filtering element is located on or within a catheter (e.g., …adjacent the electrode, etc.)”; col. 17, ll. 43-47, “the filtering element comprises a LC circuit (e.g., a resonant circuit…)”).
Although Panescu teaches an electrogram filtering circuit, Panescu is silent regarding wherein at least one of the first and the second tuned resonant filters is tuned to reject signals at a specific frequency of the radio frequency generator. 
 However, in the same field of endeavor, Ameri teaches (Fig. 2) a similar system comprising a lead (14) including an electrode (42) and lead conductor (46) that conductively connects a pulse generator (12) to the electrode (42) of the system. During magnetic resonance imaging, the body tissue is briefly exposed to RF pulses of electromagnetic energy in a plane perpendicular to the magnetic field ([0003]). Ameri teaches these RF energy pulses may be picked up by implantable device leads used in implantable 
 Regarding claim 2, Panescu further discloses wherein the electrogram filtering circuit (col. 20, ll. 33-48, “EGM filter”, also see col. 17, ll. 51-55, for separate electrodes or electrode portions 30A and 30B which can be used to generate an electrogram) is positioned within the connector (col. 17, ll. 9-21, a filtering element such as the filter circuit can be located in a variety of locations of the device or accompanying system, including within the catheter; col. 19, ll. 50-59). 
Regarding claim 3, Panescu further discloses wherein the electrogram filtering circuit (col. 20, ll. 33-48, “EGM filter”, also see col. 17, ll. 51-55, for separate electrodes or electrode portions 30A and 30B which can be used to generate an electrogram) is positioned within the handle (col. 17, ll. 9-21, a filtering element such as the filter circuit can be located in a variety of locations of the device or accompanying system, including within the handle to which the catheter is secured). 
Regarding claim 6, Panescu further discloses wherein the instrument is configured to function as a pacing device (see col. 5, ll. 5-35; energy delivery module is configured to couple to a pacemaker device for selectively pacing; see col. 19, ll. 11-23 for pacemaker device which may be integrated within the energy delivery module or any other component of the ablation system).
 Regarding claim 7, Panescu further discloses wherein the instrument is configured to function as an ablation device (energy delivery system 10, energy delivery member(s) 30 in Fig. 1; col. 9, ll. 61-63, “energy delivery system 10 that is configured to selectively ablate, stimulate, modulate and/or otherwise heat or treat targeted tissue”; col. 10, ll. 28-34, “the energy delivery module 40 includes an energy generation device 42 that is configured to selectively energize and/or otherwise activate the energy delivery member(s) 30 (for example, radiofrequency electrodes) located along the medical instrument 20…the energy generation device 42 comprises a radiofrequency generator”). 
Regarding claim 8, Panescu further discloses wherein the instrument is configured to function as a mapping device (Fig. 6, col. 17, ll. 48-51, “the relatively small gap G between the adjacent electrodes or electrode portions 30A, 30B can be used to facilitate high-resolution mapping of the targeted tissue”). 
Regarding claim 9, Panescu further discloses wherein the instrument is configured to function as a sensing device (Fig. 1; col. 10, ll. 14-18, “In some embodiments, one or more temperature sensing 
Regarding claim 10, Panescu further discloses (Fig. 1; also see Figs. 2, 6-7 and 9) wherein the instrument is configured to function as pacing device (see col. 5, ll. 5-35; energy delivery module is configured to couple to a pacemaker device for selectively pacing; see col. 19, ll. 11-23 for pacemaker device which may be integrated within the energy delivery module or any other component of the ablation system), an ablation device (energy delivery system 10, energy delivery member(s) 30 in Fig. 1; col. 9, ll. 61-63, “energy delivery system 10 that is configured to selectively ablate, stimulate, modulate and/or otherwise heat or treat targeted tissue”; col. 10, ll. 28-34, “the energy delivery module 40 includes an energy generation device 42 that is configured to selectively energize and/or otherwise activate the energy delivery member(s) 30 (for example, radiofrequency electrodes) located along the medical instrument 20…the energy generation device 42 comprises a radiofrequency generator”), a mapping device (Fig. 6, col. 17, ll. 48-51, “the relatively small gap G between the adjacent electrodes or electrode portions 30A, 30B can be used to facilitate high-resolution mapping of the targeted tissue”) and a sensing device (Fig. 1; col. 10, ll. 14-18, “In some embodiments, one or more temperature sensing devices or systems 60 (e.g., thermocouples, thermistors, etc.) may be included at the distal end of the medical instrument 20, or along its elongate shaft or in its handle”).
Regarding claim 11, 
Regarding claim 12, Panescu in view of Ameri teach all of the limitations of the system according to claim 1. In view of the prior modification of Panescu in view of Ameri, Ameri teaches (Fig. 2) wherein each tuned resonant filter (filter circuit 44) includes an inductor (inductor 51), capacitor (capacitor 50) and a resistor (resistor 49). 
Regarding claim 13, Panescu in view of Ameri teach all of the limitations of the system according to claim 1. In view of the prior modification of Panescu in view of Ameri, Ameri teaches (Fig. 2) wherein each tuned resonant filter is a single stage filter (filter circuit 44 in Fig. 2; [0015], [0020], [0018]). 
Regarding claim 16, Panescu further discloses further comprising a programmer/analyzer (Fig. 1, see col. 10, ll. 56-67 for processor 46). 
Regarding claim 17, Panescu further discloses comprising a pacer (see col. 5, ll. 5-35; energy delivery module is configured to couple to a pacemaker device for selectively pacing; see col. 19, ll. 11-23 for pacemaker device which may be integrated within the energy delivery module or any other component of the ablation system).
Regarding claim 18, Panescu further discloses comprising a programmer/analyzer (Fig. 1, see col. 10, ll. 56-67 for processor 46). 
Regarding claim 19, Panescu further discloses further comprising a pacer (see col. 5, ll. 5-35; energy delivery module is configured to couple to a pacemaker device for selectively pacing; see col. 19, ll. 11-23 for pacemaker device which may be integrated within the energy delivery module or any other component of the ablation system).
Regarding claim 20, . 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Ameri as applied to claims 1-3, 6-13, 16-20 and further in view of Klee et al., (hereinafter ‘Klee’, U.S. PGPub. No. 2012/0116209).
Regarding claims 4 and 5, although Panescu discloses wherein the electrogram filtering circuit (col. 20, ll. 33-48, “EGM filter”, also see col. 17, ll. 51-55, for separate electrodes or electrode portions 30A and 30B which can be used to generate an electrogram) is positioned within the handle (col. 17, ll. 9-21, a filtering element such as the filter circuit can be located in a variety of locations of the device or accompanying system, including within the handle to which the catheter is secured), Panescu in view of Ameri are silent regarding wherein the electrogram filtering circuit is rolled up and includes a flexible substrate. 
However, in the same field of endeavor, Klee teaches a similar filtering circuit (LC-circuit 10 in Figs. 1-2; as broadly claimed, see Fig. 1 for LC circuit rolled up, i.e. around the shaft 3 of device 1). Klee teaches that the LC circuits are “processed on silicon, are transferred to a flexible substrate and subsequently fixed at the shaft or the tip of the shaft of the device” ([0031], also see [0052] for flexible LC circuits). It is well known in the art (as can be seen in Klee) to provide flexible LC circuits in a variety of forms and locations along a device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrogram filtering circuit as taught by Panescu in view of Ameri to include wherein the electrogram filtering circuit is rolled up and includes a flexible substrate as taught by Klee. This modification would have merely comprised a simple substitution of one well known filtering circuit for another in order to produce a predictable result, see MPEP 2143(I)(B). 
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Ameri as applied to claims 1-3, 6-13, 16-20, and further in view of Denison et al., (hereinafter ‘Denison’, U.S. PGPub. No. 2009/0082691).
Regarding claim 14, Panescu in view of Ameri teach all of the limitations of the system according to claim 1, but are silent regarding wherein each tuned resonant filter is software configurable which can be tuned for a variety of rejection frequencies.
However, in the same field of endeavor, Denison teaches a similar system (Figs. 1-3) comprising an exemplary frequency selective signal monitor (30) including a chopper-stabilized instrumentation amplifier (32) and a signal analysis unit (33) ([0078]). Denison teaches the signal analysis unit (33 in Fig. 3) further comprises a powered bandpass filter (34) that “may be manually tuned to the selected frequency band by a physician, technician, or the patient. In other cases, the powered bandpass filter 34 may by dynamically tuned to the selected frequency band in accordance with stored frequency band values” ([0085]). Denison teaches depending on the physiological parameter being monitored, the selected frequency band may differ ([0085]). It is well known in the art (as can be seen in Denison) to utilize software configurable filters which can be tuned for a variety of rejection frequencies in order to control a desired therapy ([0007]), thereby increasing safety and versatility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Panescu in view of Ameri to include wherein each tuned resonant filter is software configurable which can be tuned for a variety of rejection frequencies as taught by Denison. Doing so provides improved and specialized control over a desired therapy ([0007]), thereby increasing safety and versatility.
Regarding claim 21, Panescu in view of Ameri teach all of the limitations of the system according to claim 1, but are silent regarding further comprising a programmable device coupled to the electrogram filtering circuit to adapt the electrogram filtering circuit to provide different rejection frequencies.
However, in the same field of endeavor, Denison teaches a similar system (Figs. 1-3) comprising an exemplary frequency selective signal monitor (30) including a chopper-stabilized instrumentation amplifier (32) and a signal analysis unit (33) ([0078]). Denison teaches the signal analysis unit (33 in Fig. 3) further comprises a powered bandpass filter (34) that “may be manually tuned to the selected frequency band by a physician, technician, or the patient. In other cases, the powered bandpass filter 34 may by 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-21 have been considered but are moot because the amendment has necessitated a new ground of rejection. 
It is the Examiner’s position that Panescu (U.S. Pat. 10,166,062) in view of Ameri (U.S. PGPub. No. 2009/0204171) teach each and every limitation of the system according to claim 1. 
Specifically, Ameri teaches a resonant filter that attenuates (e.g. blocks) frequencies except for a natural resonance frequency. During magnetic resonance imaging, the body tissue is briefly exposed to RF pulses of electromagnetic energy in a plane perpendicular to the magnetic field ([0003]). Ameri teaches these RF energy pulses may be picked up by implantable device leads used in implantable medical devices and transferred through the lead to the electrode in contact with the tissue. This may lead to undesirable elevated temperatures at the point of contact ([0004]). The filter configuration as taught by Ameri blocks these undesirable frequencies (see rejection above for further clarification). It is the Examiner’s position that Ameri necessarily teaches the limitations regarding blocking signals at a specific frequency such that the therapy signals may pass, but undesirable elevated temperatures do not occur. Therefore, Panescu in view of Ameri teach each and every limitation of the system according to claim 1. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794